Exhibit 10.2

 

FIRST AMENDMENT TO

AGREEMENT OF PURCHASE AND SALE

 

THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (“Amendment”) is entered
into as of the 4th day of December, 2003 by and between the TRUSTEES UNDER THE
WILL AND OF THE ESTATE OF SAMUEL M. DAMON, DECEASED, (“Seller”) and HRPT
PROPERTIES TRUST, a Maryland real estate investment trust (“Buyer”).

 

RECITALS:

 

A.                                   Seller and Buyer have entered into that
certain Agreement of Purchase and Sale, dated as of November 6, 2003, relating
to the purchase and sale of approximately 182 parcels of land located on the
Island of Oahu, State of Hawaii (the “Agreement”).

 

B.                                     Seller and Buyer desire to amend the
Agreement, upon the terms and conditions set forth hereinbelow.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein set forth , and for other valuable consideration, receipt of which is
hereby acknowledged, Seller and Buyer hereby agree as follows:

 

1.                                       Amendment of the Agreement.  

 

1.1.                              Section 2.1(a) of the Agreement (“Amount”) is
hereby deleted in its entirety, and the following substituted therefor:

 

(a)                                  Amount.  The Purchase Price for the
Property (the “Purchase Price”) shall be FOUR HUNDRED EIGHTY MILLION AND NO/100
U.S. DOLLARS (U.S.$480,000,000).

 

1.2.                              Section 6.6 of the Agreement (“Payment of
Closing Costs”) is hereby deleted, and the following substituted therefor:

 

6.6.                              Payment of Closing Costs.

 

(a)                                  Seller’s Obligations.  Seller shall bear
and pay (i) any and all escrow fees, (ii) any and all recording charges,
(iii) the actual cost of the PTRs and the updates of the PTRs, which in all
events shall not exceed $50,000.00, (iv) any and all taxes (except Buyer’s
income taxes), costs and charges payable in connection with the sale, transfer,
assignment or conveyance of the Property to Buyer, including the State of Hawaii
conveyance tax, and (v) Seller’s attorneys’ fees.

 

--------------------------------------------------------------------------------


 

(b)                                 Buyer’s Obligations.  Buyer shall bear and
pay (i) all premiums and costs for the title policy including one hundred
percent (100%) of the cost of all endorsements to the title policy, (ii)  the
cost of any survey commissioned by Buyer, (iii) the cost of any and all of the
investigations and inspections described in Section 3.3 above, (iv) the cost of
any other inspections, reviews, studies, reports, and so called “due diligence”
investigations conducted by Buyer,  and (v) Buyer’s attorneys’ fees.

 

1.3.                              Article XII of the Agreement is hereby amended
by adding the following section immediately following Section 12.24:

 

12.25                     Post Closing Use of Office Space.  For a period of
sixty (60) calendar days following the Closing Date, Seller shall provide Buyer,
REIT Management & Research, and other affiliates of Buyer (collectively, “Buyer
Parties”) with (a) office space suitable for two (2) individuals at Seller’s
offices at 999 Bishop Street, 28th Floor, Honolulu, Hawaii 96813 (“Seller’s
Offices”); and (b) file room space for the storage of Buyer Parties’ files
relating to the Property at Seller’s Offices.  With respect to the office space
provided for in the preceding clause (a), the office space for Bonnie C.
Opperman, who is expected to be employed by one or several of Buyer Parties
following the Closing, shall be the space in Seller’s Offices presently occupied
by Ms. Opperman.  Buyer Parties shall be permitted to occupy and use the
aforementioned office space and file room space without payment of any rent or
fees; provided, however, that Buyer Parties shall reimburse Seller for any
office expenses, including without limitation telephone charges and copying
charges, relating to usage by Buyer Parties.

 

2.                                       No Further Amendment; Ratification. 
The Agreement is not modified or amendment except as expressly set forth in this
Amendment.  The parties hereby expressly ratify and confirm the Agreement, as
amended hereby.

 

[The remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first above written.

 

 

/s/ David Haig

 

 

 

 

/s/ Fred Weyand

 

 

 

 

/s/ Paul M. Ganley

 

 

 

 

/s/ Walter A. Dods, Jr.

 

 

 

 

TRUSTEES UNDER THE WILL AND OF THE ESTATE OF SAMUEL M. DAMON, DECEASED, acting
in their fiduciary and not in their individual capacities

 

 

 

 

 

Seller

 

 

 

 

HRPT PROPERTIES TRUST

 

 

 

 

By

/s/ Jennifer B. Clark

 

 

Its Senior Vice President

 

 

 

 

 

Buyer

 

3

--------------------------------------------------------------------------------